Exhibit 10.34

 

EMPLOYMENT AGREEMENT

 

THIS AGREEMENT, made as of December 1, 1999, by and between ICT GROUP, INC., a
Pennsylvania corporation (hereinafter called “Company”), and Donald T.
McCormick, an individual (hereinafter called “Employee”).

 

WITNESSETH

 

Company wishes to employ Employee and Employee wishes to enter into the employ
of Company on the terms and conditions contained in this Agreement.

 

NOW, THEREFORE, in consideration of the facts, mutual promises and covenants
contained herein and intending to be legally bound hereby, Company and Employee
agree as follows:

 

1. Employment. Company hereby employs Employee as Vice President and General
Manager ICT Teledirect Financial and Employee hereby accepts employment by
Company for the period of time and upon the terms, conditions and restrictions
contained in this Agreement.

 

2. Duties and Responsibilities.

 

(a) Employee agrees to assume such duties and responsibilities normally
associated with the position indicated above, and as may be assigned to Employee
by the President of the Company from time to time. Employee shall perform any
other duties reasonably required by Company and, if requested by Company, shall
serve as an officer or director of Company without additional compensation.

 

(b) Throughout the term of this Agreement, Employee shall devote his entire
working time, energy, skill and best efforts to the performance of his duties
hereunder in a manner which will faithfully and diligently further the business
and interest of Company. During the term of this Agreement, Employee may not,
directly or indirectly, do any work for any other company.

 

3. Term. This Agreement shall be for a term of one (1) year, commencing on
December 13, 1999 and ending on December 14, 2000 unless sooner terminated as
hereinafter provided. Unless either party elects to terminate this Agreement at
the end of the original or any renewal term by giving the other party written
notice of such election



--------------------------------------------------------------------------------

at least ninety (90) days before the expiration of the then current term, this
Agreement shall be deemed to have been renewed for an additional term of one (1)
year commencing on the day after the expiration of the current term, unless
sooner terminated as hereinafter provided.

 

4. Compensation.

 

(a) For all of the service rendered by Employee to Company, Employee shall
receive a gross annual salary of $ 130,000.00, less taxes and other deductions
required by law, payable in reasonable periodic installments in accordance with
Company’s regular payroll practices in effect from time to time. Employee’s base
salary shall be reviewed by Company’s Board of Directors annually and may be
adjusted by the Board of Directors in its sole discretion.

 

(b) In addition to Employee’s base salary, Company may pay Employee from time to
time such bonuses or other additional compensation as Company may determine in
its sole discretion.

 

(c) Throughout the term of this Agreement, Employee shall be eligible to
participate in Company’s insurance and other benefit plans and programs subject
to their terms, conditions and restrictions. Nothing herein shall preclude
Company from modifying or terminating any insurance or other benefit plan or
program.

 

(d) Employee shall accrue vacation pay at a rate of 1.50 days per full-month of
employment.

 

(e) Employee will not receive any remuneration or any other benefit from any
client or any other company or individual in connection with any transaction in
which Company is involved, directly or indirectly. Nor will Employee assign or
give any part of the compensation which he receives from Company to any other
employee, agent or representative of Company, to any client or any of its
employees, agents or representatives, or to any other person or entity involved,
directly or indirectly, with Company.

 

5. Expenses. Company will reimburse Employee for all reasonable expenses
incurred by Employee in connection with the performance of Employee’s duties
hereunder upon receipt of vouchers therefor satisfactory to Company and in
accordance with Company’s regular reimbursement procedures and practices in
effect from time to time.

 

6. Post-Termination Payments.

 

(a) If Employee is terminated by Company pursuant to Paragraph 10 hereof,
Company shall pay to Employee a monthly severance payment in an amount equal to
Employee’s monthly salary at the time of termination for six (6) months.



--------------------------------------------------------------------------------

(b) Employee shall make reasonable efforts to obtain replacement income (through
employment and other sources) during the period in which Employee receives
post-termination payments from Company.

 

(c) Company’s obligation to make post-termination payments pursuant to Paragraph
6(a) shall be offset by any compensation earned by Employee, as an employee,
consultant, independent contractor or otherwise, during the period in which
Employee receives such post-termination payments.

 

(d) Company’s obligations under Paragraph 6(a) shall cease in the event Employee
fails to make reasonable efforts to obtain replacement income or in the event
Employee breaches any of the restrictions or obligations set forth in Paragraphs
12 and 13 of this Agreement.

 

7. Inability. If Employee is unable to perform the essential functions of his
job, with or without reasonable accommodations, for whatever reason, for a
period of thirteen (13) consecutive weeks or for a cumulative period of nineteen
(19) weeks during any twelve-month period, Company shall have the right to
terminate Employee’s employment, in which event Company shall have no further
obligations or liabilities hereunder after the date of such termination. The
termination of Employee’s employment with Company pursuant to this Paragraph
shall not release Employee from Employee’s obligations and restrictions under
Paragraphs 12 and 13 of this Agreement.

 

8. Death. If Employee dies, Company shall have no further obligations or
liabilities to Employee’s estate or legal representative or otherwise after the
date of his death.

 

9. Discharge for Cause. Company may discharge Employee at any time for “Cause”,
which shall include, but not be limited to: willful misconduct, fraud,
misappropriation, malfeasance, misfeasance, nonfeasance, embezzlement, gross
negligence, self-dealing, dishonesty, misrepresentation, conviction of a crime
of moral turpitude, or material violation by Employee of any Company policy or
provision of this Agreement. In the event Company terminates Employee’s
employment for Cause, Company shall have no further obligations or liabilities
to Employee after the date of such discharge. The termination of Employee’s
employment with Company pursuant to this Paragraph shall not release Employee
from Employee’s obligations and restrictions under Paragraphs 12 and 13 of this
Agreement.

 

10. Discharge Not for Cause. Notwithstanding any other provision of this
Agreement, Company may discharge Employee at any time without cause by providing
Employee with 30 days written notice, which notice Company may waive, in whole
or in part, in its sole discretion, by paying Employee for such 30 days. Upon
termination of



--------------------------------------------------------------------------------

Employee pursuant to this Paragraph, Company shall be obligated to provide
Employee with post-termination payments in accordance with Paragraph 6, but
shall have no further obligations or liabilities to Employee after the date of
his termination. The termination of Employee’s employment with Company pursuant
to this paragraph shall not release Employee from Employee’s obligations and
restrictions under Paragraphs 12 and 13 of this Agreement.

 

11. Termination by Employee. Employee may terminate his employment under this
Agreement at any time by providing Company with 30 days written notice, which
notice Company may waive, in whole or in part, in its sole discretion, by paying
Employee for such 30 days, Company shall have no further obligations or
liabilities to Employee after the date of his termination. The termination of
Employee’s employment with Company pursuant to this Paragraph shall not release
Employee from Employee’s obligations and restrictions under Paragraphs 12 and 13
of this Agreement.

 

12. Company Property.

 

(a) All advertising, sales, manufacturers’ and other materials or articles or
information, including without limitation data processing reports, client sales
analyses, invoices, price lists or information, samples or any other materials
or data of any kind furnished to Employee by Company or developed by Employee on
behalf of Company or at Company’s direction or for Company’s use or otherwise in
connection with Employee’s employment hereunder, are and shall remain the sole
and confidential property of Company.

 

(b) Immediately upon termination of Employee’s employment, whether by Employee
or Company, whether during the term of this Agreement, upon its expiration or
subsequent to its expiration, Employee shall deliver to Company, all Company
property (for example, keys and credit cards) and all documents, books, records,
lists and other documents relating to Company’s business, regardless of where or
by whom said writings were kept or prepared, retaining no copies.

 

(c) In the event Employee receives notice from Company that his employment is or
will be terminated or Employee provides Company with notice of his intent to
resign, within five (5) days of receiving or providing such notice, and
thereafter as may be requested by Company, Employee shall provide Company with a
list of all clients and potential clients with whom he is working and/or
negotiating and a summary of the status of each matter with which he is
involved, directly or indirectly.

 

13. Restrictive Covenants, Trade Secrets, Etc.

 

(a) For a period of one (1) year after the termination of his employment with
Company, for any reason whatsoever, whether during the term of this



--------------------------------------------------------------------------------

Agreement, upon its expiration or subsequent to its expiration, whether by
Employee or Company, Employee shall not for his own benefit or for the benefit
of any third party, directly or indirectly, in any capacity, participate in any
of the following activities: (i) hire or do any business with any employee of
Company or otherwise induce or attempt to influence any employee of Company to
terminate his or her employment with Company; (ii) divert, solicit, or do any
business with any current, former (within two (2) years of the date of
termination), or potential (engaged in discussion with Company as of the date of
termination) client of Company; or (iii) cause or attempt to cause any current,
former, or potential client to refrain from doing business with Company. In
light of the fact that the clients of Company will be engaged in operations
nationwide and Company will be contacting potential customers for its clients
throughout the entire United States, the restrictions set forth in this
Paragraph 13(a) shall apply throughout the entire United States.

 

(b) During the term of this Agreement and at all times thereafter, Employee
shall not use for his personal benefit, or disclose, communicate or divulge to,
or use for the direct or indirect benefit of any person, firm, association or
company other than Company, any material referred to in Paragraph 12 above or
any information regarding the business methods, business policies, procedures,
techniques, research or development projects or results, trade secrets, or other
knowledge or processes of or developed by Company or any names and addresses of
clients or customers or any data on or relating to past, present or prospective
clients or customers or any other confidential information relating to or
dealing with the business operations or activities of Company, made known to
Employee or learned or acquired by Employee while in the employ of Company.

 

(c) Any and all writing, inventions, improvements, processes, procedures and/or
techniques which Employee may make, conceive, discover or develop, either solely
or jointly with any other person or persons, at any time during the term of this
Agreement, whether during working hours or at any other time and whether at the
request or upon the suggestion of Company or otherwise, which relate to or are
useful in connection with any business now or hereafter carried on or
contemplated by Company, including developments or expansions of its present
fields of operations, shall be the sole and exclusive property of Company.
Employee shall make full disclosure to Company of all such writings, inventions,
improvements, processes, procedures and techniques, and shall do everything
necessary or desirable to vest the absolute title thereto in Company. Employee
shall write and prepare all specifications and procedures regarding such
inventions, improvements, processes, procedures and techniques and other aid and
assist



--------------------------------------------------------------------------------

Company so that Company can prepare and present applications for copyright or
Letters Patent therefor and can secure such copyright or Letters Patent wherever
possible, as well as reissues, renewals, and extensions thereof, and can obtain
the record title to such copyright or patents so that Company shall be the sole
and absolute owner thereof in all countries in which it may desire to have
copyright or patent protection. Employee shall not be entitled to any additional
or special compensation or reimbursement regarding any and all such writings,
inventions, improvements, processes, procedures and techniques, except that
Company shall reimburse Employee for any expenses which Employee may incur in
vesting absolute title thereto in Company.

 

(d) Employee acknowledges that the restrictions contained in the foregoing
subparagraphs (a), (b), and (c), in view of the nature of the business in which
Company is engaged, are reasonable and necessary in order to protect the
legitimate interests of Company, and that any violation thereof would result in
irreparable injuries to Company, and Employee therefore acknowledges that, in
the event of his violation of any of these restrictions, Company shall be
entitled to obtain from any court of competent jurisdiction preliminary and
permanent injunctive relief as well as damages and an equitable accounting of
all earnings, profits and other benefits arising from such violation, which
rights shall be cumulative and in addition to any other rights or remedies to
which Company may be entitled.

 

(e) Employee agrees that if any or any portion of the foregoing covenants or the
application thereof, is construed to be invalid or unenforceable, the remainder
of such covenant or covenants shall not be affected and the remaining covenant
or covenants shall then be given full force and effect without regard to the
invalid or unenforceable portion(s). If the covenant is held to be unenforceable
because of the area covered, the duration thereof or the scope thereof, Employee
agrees that the court making such determination shall have the power to reduce
the area and/or the duration and/or scope thereof, and the covenant shall then
be enforceable in its reduced form.

 

(f) If Employee violates any of the restrictions contained in the foregoing
subparagraph (a), the restrictive period shall not run in favor of Employee from
the time of the commencement of any violation until such time as the violation
shall be cured by Employee to the satisfaction of Company.

 

14. Prior Agreements. Employee represents to Company (a) that there are no
restrictions, agreements or understandings whatsoever to which Employee is a
party which would prevent or make unlawful his execution of this Agreement or
his employment hereunder; (b) there are no agreements, restrictions or
understandings whatsoever to which Employee is a party which place any
limitations as to the companies



--------------------------------------------------------------------------------

or individuals with whom he may ado business; (c) that his execution of this
Agreement and his employment hereunder shall not constitute a breach of any
contract, agreement or understanding, oral or written, to which he is a party
and by which he is bound; and (d) that he is free and able to execute this
Agreement and to enter into employment by Company.

 

15. Miscellaneous.

 

(a) Waiver. The waiver by Company of a breach of any provision of this Agreement
by Employee shall not operate or be construed as a waiver of any subsequent
breach by Employee. No waiver shall be valid unless in writing and signed by
Company’s President.

 

(b) Controlling Law. This Agreement and all questions relating to validity,
interpretation, performance and enforcement (including, without limitation,
provisions concerning limitations of actions), shall be governed by and
construed in accordance with the laws of the Commonwealth of Pennsylvania, and
without the aid of any canon, custom or rule of law requiring construction
against the draftsman.

 

(c) Notices. All notices, requests, demands and other communications required or
permitted under this Agreement shall be in writing and shall be deemed to have
been duly given, made and received only when delivered (personally, by courier
service such as Federal Express, or by other messenger) or when deposited in the
United States mails, registered or certified mail, postage prepaid, return
receipt requested, addressed in the case of Company, to its President at its
principal place of business, and in case of Employee, to his home address, .

 

(d) Binding Nature of Agreement. This Agreement shall be binding upon and inure
to the benefit of Company and its successors and assigns and shall be binding
upon Employee, his heirs and legal representatives.

 

(e) Execution in Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original as against any
party whose signature appears thereon, and all of which shall together
constitute one and the same instrument.

 

(f) Provisions Separable. The provisions of this Agreement are independent of
and separable from each other, and no provision shall be affected or rendered
invalid or unenforceable by virtue of the fact that for any reason any other or
others of them may be invalid or unenforceable in whole or in part.

 

(g) Entire Agreement. This Agreement contains the entire understanding between
the parties hereto with respect to the subject matter hereof, and supersedes all
prior and contemporaneous agreements and understandings, inducements



--------------------------------------------------------------------------------

or conditions, express or implied, oral or written. The express terms hereof
control and supersede any course of performance an/or usage of the trade
inconsistent with any of the terms hereof. This Agreement may not be modified or
amended other than by an agreement in writing and signed by the Company’s
President.

 

(h) Paragraph Headings. The paragraph headings in this Agreement are for
convenience only; they form no part of this Agreement and shall not affect its
interpretation.

 

(i) Survival. The covenants contained in Paragraphs 12 and 13 shall survive the
expiration of this Agreement and the termination of Employee’s employment.

 

(j) Number of Days. In computing the number of days for purposes of this
Agreement, all days shall be counted, including Saturdays, Sundays and holidays;
provided, however, that if the final day of any time period falls on a Saturday,
Sunday or holiday on which federal banks are or may elect to be closed, then the
final day shall be deemed to be the next day which is not a Saturday, Sunday or
such holiday.

 

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement in
Langhorne, Pennsylvania on the date first above written.

 

ICT GROUP, INC.

           

By:

 

 

--------------------------------------------------------------------------------

         

 

--------------------------------------------------------------------------------

   

            John J. Brennan

         

            Donald T. McCormick

   

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

   

            Date

         

            Date